Case 5:19-cv-00550-SMH-MLH Document 28 Filed 04/15/20 Page 1 of 3 PageID #: 95



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF LOUISIANA

 DAVID WASHINGTON,

                    Plaintiff,                               Case No. 5:19-CV-00550-SMH-MLH

         v.

 THE PRUDENTIAL INSURANCE
 COMPANY OF AMERICA,

                    Defendant.



   CORRECTIVE DOCUMENT - JOINT NOTICE OF SETTLEMENT AND REQUEST
                             FOR STAY

         Plaintiff David Washington (“Plaintiff”) and Defendant The Prudential Insurance

 Company of America (collectively, the “Parties”), by and through their respective undersigned

 attorneys, pursuant to Local Rule 16.4, submit the following corrective document - joint notice

 of settlement and request to stay. On March 31, 2020, the Parties reached a conditional

 settlement in this matter. The Parties anticipate that they will be able to file a final notice of

 settlement and joint stipulation of dismissal within thirty (30) days of the filing of this notice,

 and the Parties respectfully request that the Court stay the remaining deadlines in this matter for

 30 days pending the finalization of the release and settlement agreement.

         WHEREFORE, the Parties respectfully notify the Court that they have reached a

 settlement in principle, and request that the Court enter an order staying the deadlines in the case

 for thirty days.
Case 5:19-cv-00550-SMH-MLH Document 28 Filed 04/15/20 Page 2 of 3 PageID #: 96



 Dated: April 15, 2020

                                          Respectfully Submitted,

                                          /s/ Patricia LeBlanc

                                          Patricia LeBlanc
                                          3421 N. Causeway Blvd., Suite 201
                                          Metairie, LA 70002
                                          Phone: (504) 828-1010
                                          Facsimile: (504) 828-1079
                                          pleblanc@Lfvlaw.com

                                          Julie M. Kamps (admitted pro-hac vice)
                                          Amanda A. Sonneborn (admitted pro-hac
                                          vice)
                                          SEYFARTH SHAW LLP
                                          233 South Wacker Drive
                                          Suite 8000
                                          Chicago, Illinois 60606-6448
                                          (312) 460-5000 (T)
                                          (312) 460-7000 (F)
                                          asonneborn@seyfarth.com
                                          jkamps@seyfarth.com

                                          Attorneys for Defendant, The Prudential
                                          Insurance Company of America

                                          /s/ Reagan Toledano (with permission)

                                          Reagan Toledano
                                          Willeford & Toledano
                                          201 St. Charles Avenue, Suite 4208
                                          New Orleans, Louisiana
                                          Email: rtoledano@willefordlaw.com
                                          Phone: 504-582-1286
                                          Fax: 318-692-5927

                                          Attorneys for Plaintiff, David Washington




                                      2
Case 5:19-cv-00550-SMH-MLH Document 28 Filed 04/15/20 Page 3 of 3 PageID #: 97



                                 CERTIFICATE OF SERVICE

        I do hereby certify that on April 15, 2020, I electronically filed the foregoing corrective

 document using the Court’s CM/ECF method, which will send notification of such filing to the

 following:

                                       Reagan L. Toledano
                                       Willeford & Toledano
                                       201 St Charles Ave Ste 4208
                                       New Orleans, LA 70170
                                       Phone: 504-582-1286
                                       Fax: 318-692-5927
                                       Email: rtoledano@willefordlaw.com



                                       By:     /s/ Patricia LeBlanc __________
                                               Attorney for Defendant.




                                                  3
